Citation Nr: 1620513	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 2005 to November 2005 and July 2007 to June 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This case was remanded in October 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the prior remand, the Board requested that the RO schedule appropriate examinations to obtain an opinion regarding whether the Veteran's service-connected disabilities have affected her ability to work by assessing her occupational impairment.  The Veteran was examined for her individual service-connected disabilities and comments were given regarding each disability in regard to its individual effect on her employability.  However, there is no opinion regarding the aggregate affect her service-connected disabilities have on her ability to gain and maintain employment.  In this regard, the duty to assist requires that the examination reports include an opinion concerning the effects of the Veteran's service-connected disabilities, either individually or in the aggregate, on her ability to obtain or retain employment.  See Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's file to a vocational rehabilitation specialist with respect to the TDIU claim.  The vocational rehabilitation specialist should provide an opinion describing, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the impact the service-connected disabilities of fibromyalgia; migraine headache; asthma; menstrual disorder; depression; breast fibrocystic disease; and allergic rhinitis have on the Veteran's employability in light of her education, training, and work history.  All findings and conclusions should be set forth and accompanied by a rationale.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




